                                                                                        Kaufman Dolowich & Voluck, LLP
                                                                                            40 Exchange Place, 20th Floor
                                                                                                   New York, NY 10005
                                                                                                Telephone: 212.485.9600
                                                                                                 Facsimile: 212.485.9700
                                                                                                       www.kdvlaw.com
Patrick M. Kennell
E: pkennell@kdvlaw.com
D: 646.599.9420



                                                 December 5. 2019

        VIA ECF

        Hon. Jesse M. Furman, U.S.D.J.
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York

                     JOINT LETTER MOTION FOR ADJOURNMENT OF
                     INITIAL PRETRIAL CONFERENCE

        Re:          Philadelphia Indemnity Insurance Company v. Deogene Meza, et al.
                     Case No. 1:19-cv-08658-JMF

        Dear Judge Furman:

                 Our firm represents Plaintiff Philadelphia Indemnity Insurance Company in this
        litigation. Under Rule 1.E. of Your Honor’s Individual Rules and Practices in Civil Cases, we
        write jointly with counsel for Defendant Eric Rosenthal to respectfully request that the Initial
        Pretrial Conference, currently set for Thursday, December 12, 2019 at 2:45 p.m., be adjourned
        until January 31, 2020. This is the parties’ first request for an adjournment of the Initial Pretrial
        Conference.

                While all Defendants were either served with the Complaint and the Notice of Initial
        Pretrial Conference or attempts at service have otherwise been made, only one Defendant, Mr.
        Rosenthal, so far has appeared. Mr. Rosenthal’s counsel separately is requesting from this Court
        (on consent of Plaintiff) an extension of Mr. Rosenthal’s answer date to January 10, 2020. In
        addition, Plaintiff recently filed a First Amended Complaint and is now in the process of serving
        that pleading.

                In light of the ongoing efforts to get all Defendants served with the latest pleading and the
        impending potential extension of the (so far) only appearing Defendant’s responsive date, the
        parties respectfully submit good cause exists to adjourn the Initial Pretrial Conference until
        January 31, 2020, which is 21 days after Mr. Rosenthal’s answer date.
Hon. Jesse M. Furman, U.S.D.J.
LETTER MOTION FOR ADJOURNMENT OF INITIAL PTC
Re: Philadelphia Indem. Ins .Co. v. Meza, et al.
Case No. 1:19-cv-08658
December 5, 2019
Page 2
_______________________________________

      We appreciate the Court’s consideration of this request.


/s/ Patrick M. Kennell                          /s/ Richard E. Freeman, III
Patrick M. Kennell                              Richard E. Freeman, III
  pkennell@kdvlaw.com                             rfreeman@rbfllp.com
KAUFMAN DOLOWICH & VOLUCK, LLP                  RHEEM BELL & FREEMAN, LLP
40 Exchange Place – 20th Floor                  20 West 36th Street – 12th Floor
New York, New York 10005                        New York, New York 10018
Phone: (212) 458-9600                           Phone: (212) 239-4001

Counsel for Plaintiff                           Counsel for Defendant
PHILADELPHIA INDEMNITY                          ERIC ROSENTHAL
INSURANCE COMPANY




The parties' application is GRANTED. The initial conference is ADJOURNED to February 13, 2020,
at 2:45 p.m., and Defendant Rosenthal's deadline to answer, move to dismiss, or otherwise respond to
the First Amended Complaint is EXTENDED to January 10, 2020. The parties are reminded to
submit a joint letter and proposed Civil Case Management Plan by Thursday of the week before the
conference, pursuant to the Court's Order at ECF No. 3. Finally, Plaintiff is granted leave to amend
the complaint pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure. The Clerk of Court is
directed to terminate ECF No. 22. SO ORDERED.




                                                  December 6, 2019
